Citation Nr: 0213243	
Decision Date: 09/04/02    Archive Date: 10/03/02

DOCKET NO.  00-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to March 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the benefit sought.  
Following receipt of the veteran's timely appeal, the Board 
remanded the case back to the RO for additional development.  
Before the requested development was undertaken, the veteran 
moved to Florida, and the case was transferred to the RO in 
St. Petersburg, Florida.  The requested development was 
subsequently completed, and the case has been returned to the 
Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran was not involved in combat during his active 
service.  

3.  The veteran was personally physically assaulted during 
his active service.  

4.  The veteran has been diagnosed with PTSD which has been 
medically attributed to the personal assaults he experienced 
in service.  



CONCLUSION OF LAW

PTSD was incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in pertinent part, that he experienced 
personal assaults in service, that his drill instructor 
treated him harshly, and that he viewed images of ground 
combat in Vietnam which resulted in PTSD.  Accordingly, he 
maintains that service connection for PTSD is warranted.  In 
such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits. See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires that the VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to notify and 
assist has been fulfilled.  The Board finds that the veteran 
has been provided adequate notice of the evidence needed to 
substantiate his claim for service connection for PTSD.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, in the 
March 2001 Board Remand, as well as correspondence to the 
veteran outlining his rights and duties under the VCAA, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  Moreover, the veteran has been 
informed, via multiple correspondence dated in August 1998, 
as to the need to state with specificity the facts and 
circumstances surrounding his alleged stressors upon which he 
has based his claim for service connection for PTSD.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  Accordingly, the 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed, particularly in light of the conclusions 
reached as set forth below.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for PTSD has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, records of both private and VA clinical post-service 
treatment, reports of VA rating examinations, and multiple 
personal statements made by the veteran in support of his 
claim.  In addition, the Board notes that the veteran has 
declined the opportunity to present testimony before either a 
Hearing Officer or a Board member at a personal hearing.  The 
veteran's account of his various alleged stressors are 
essentially based on personal physical assaults in service, 
and are therefore not subject to independent verification 
beyond information that has already been obtained.  

Moreover, the Board finds that in light of medical opinions 
offered by examining and treating physicians and in light of 
the nature of the veteran's claimed stressors, scheduling the 
veteran for a rating examination to determine whether or not 
he has PTSD related to service would result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  Accordingly, for reasons that will be 
set forth more fully below, the Board finds that it is 
unnecessary to schedule the veteran to undergo an additional 
VA rating examination in connection with this particular 
claim.  The Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for service connection for PTSD.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  During the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(f) were amended to reflect 
the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), effective on March 7, 1997.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Court held, in pertinent part, 
that where the law or regulation changed after a claim had 
been filed, but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  In this case, the effective 
date of the new regulations governing claims for service 
connection for PTSD has arisen during the pendency of the 
veteran's claim/appeal.  As such a determination must be made 
as to which version is more favorable to the veteran.  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim.  That 
notwithstanding, effective March 7, 1997, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2001).  

Prior to March 7, 1997, the regulations with regard to PTSD 
required a clear diagnosis of that condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, Combat Action Ribbon, or similar 
combat citation would be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  As will be set forth 
more fully below, the Board concludes that the probative 
medical evidence has established service connection for PTSD 
based on personal physical assaults the veteran experienced 
while serving in the Marine Corps.  The Board further notes 
that, as pertains to this veteran, the basis of his claim for 
service connection for PTSD does not involve combat per se, 
and in any event, the substance of the previous 38 C.F.R. 
§ 3.304(f) is not applicable here.  Under the new regulation, 
as pertains to this veteran, the three requirements remain 
essentially unchanged.  While a "clear" diagnosis of PTSD 
is no longer required, it still requires medical evidence of 
a current diagnosis of PTSD, a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000).  Therefore, in light of the 
determination made with respect to the veteran's claim, the 
Board further finds that the veteran was not prejudiced by 
not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Historically, the veteran's claim for service connection for 
PTSD was denied by a January 1999 rating decision by the 
Portland, Oregon, RO.  The veteran filed a timely appeal, and 
the case was referred to the Board for review.  In March 
2001, the Board remanded the case back to the RO for 
additional development.  Such development was to include a VA 
rating examination to evaluate whether the veteran had PTSD 
which was caused by his claimed stressors, and whether such 
stressors were sufficient to actually cause PTSD.  Before 
such development could be undertaken, however, the veteran 
moved from Oregon to Florida, and the case was transferred to 
the St. Petersburg, Florida, RO.  The requested development 
was subsequently completed, and the case has been returned to 
the Board for resolution.  

The veteran's service medical records reflect that in March 
1972, the veteran had cut his wrist with a sharp object, 
sustaining a minor laceration, "because he just couldn't 
take any more" and that he "liked the taste of blood."  He 
had been seen the previous December for complaints that he 
felt that he had been "given a hard time."  In July 1972, 
he reported having been physically attacked while in his 
barracks, and was treated for anxiety following the alleged 
attack.  He did not have any physical complaints at that 
time, but he was unable to sleep due to anxiety.  He was 
prescribed Valium.  Later in July 1972, the veteran was seen 
once again for complaints of back pain.  He reported having 
been kicked in the back, and was shown to have some 
discoloration on his back.  In August 1972, the veteran was 
seen for what was ultimately diagnosed as a "post-traumatic 
headache."  The cause of such headaches was not indicated, 
but the veteran was advised to see a psychiatrist for 
treatment.  In December 1972, the veteran was noted to have 
been facing a special court martial for two unauthorized 
absences totaling three months, and was diagnosed as having 
anti-social and severe passive-aggressive personality 
disorders at that time.  The veteran was ultimately 
discharged for unsuitability for the Marine Corps.  

Private and VA clinical treatment records dating from July 
1996 through November 1999 disclose that the veteran was 
diagnosed with PTSD in February 1998.  Prior to that time, he 
had been diagnosed with various personality disorders.  In 
February 1998, he was diagnosed with PTSD which was 
attributed to his childhood experiences.  The examiner noted 
that valid results were obtained on psychological testing 
which disclosed that the veteran had psychopathological 
traits.  In August 1998, the veteran was seen by a VA medical 
professional, and reported that he had what he characterized 
as a "horrible experience" while in the Marine Corps in 
which he had been punched and beaten on two occasions.  
Despite such statement, the veteran was then diagnosed with a 
personality disorder.  In November 1998, the veteran was 
diagnosed with a panic disorder with agoraphobia, and while 
the treating psychiatrist attempted to diagnose PTSD, the 
veteran was not then able to define a stressor.  

The veteran's mother and sister submitted signed affidavits 
in June 1999 stating, in substance, that the veteran's 
behavior had been "normal" prior to entering service and 
that during and after service, the veteran experienced 
psychiatric problems.  According to the veteran's mother and 
sister, he had experienced traumatic events in service in the 
form of physical and verbal abuse which resulted in mental 
instability of some sort.  

A letter dated in November 1999 was received from an 
individual claiming to be the veteran's treating social 
worker.  According to that individual, the veteran 
experienced traumas during his military service which 
resulted, at least in part, in the incurrence of PTSD.  The 
"traumas" referred to in the letter were unspecified.  

Pursuant to the Board's March 2001 Remand, the veteran was 
afforded a VA rating examination in May 2001.  The report of 
that examination fails to disclose that the examiner reviewed 
any of the clinical evidence contained in the veteran's 
claims file.  In any event, the veteran stated that he had 
undergone "a constant pummeling and beating by other 
Marines" during his active service, and that such led to a 
general discharge from service.  The veteran reported 
symptoms of PTSD to the examiner including a definite startle 
reflexive action, poor sleep habits, avoidance behavior, 
panic attacks, and constant anger.  The veteran stated that 
his memories of in-service trauma of being physically 
assaulted by other Marines caused such symptoms.  The 
examiner offered his distinct impression that the veteran was 
not malingering, and that he was telling the truth.  The 
examiner stated that during the interview, the veteran became 
somewhat facetious, but never inappropriate.  There was no 
evidence of a psychotic process, bizarre mannerisms, 
inappropriate affect, thought disorder, or suicidal or 
homicidal ideation.  The examiner concluded with relevant 
diagnoses of Axis I PTSD, and Axis II "no personality 
disorder."  

The Board has evaluated the foregoing, and concludes that the 
veteran has incurred PTSD due to the personal assault he 
experienced in service.  The service medical records clearly 
show that he was assaulted on two occasions, and it cannot be 
disputed that such events actually occurred.  There are two 
opinions of record, one medical, suggesting a link between 
the diagnosed PTSD and the veteran's active service.  While 
it does not appear that the VA psychiatrist who conducted the 
May 2001 rating examination actually reviewed the relevant 
medical evidence contained in the veteran's claims file, or 
otherwise addressed medical evidence suggesting other causes 
of the veteran's diagnosed PTSD, there is no other medical 
opinion of record to suggest that the diagnosed PTSD was not 
caused, at least in part, by his in-service personal 
assaults.  

Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran has PTSD 
which was incurred as a result of his active service.  His 
appeal is therefore granted.  


ORDER

Service connection for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

